IIowe, J.
The plaintiff having caused certain cotton, on which he claimed a privilege, to be sequestered, the defendant, on the tenth November, 1866, made a motion to dissolve the writ. On the sixteenth of the same month he obtained permission to bond the property, and on the twenty-first the bond was given. On the twelfth February, 1867, the motion to dissolve was overruled, and from this interlocutory judgment the defendant has appealed.
We must decline to enter into the merits of this appeal. The cause, itself, has never been tried, and it maybe that the plaintiff, will never obtain a final judgment. The law does not favor the bringing up of cases by fragments, and therefore has provided no appeal from interlocutory decisions unless they work irreparable injury. That the order in this cause does not work such injury is well settled. State v. Judge, 2R. 395; Wilson v. Churchman, 4 Ann. 343; Lemoene v. Garcia, 4 Ann. 366; Hart v. Phillips, 1 R. 223; Powell v. Hopson, 12 A. 615.
It is therefore ordered, that the appeal be dismissed at defendant’s costs.